The dismissal should have been without prejudice because the court dismissed the complaint upon plaintiff’s default in failing to oppose the motion to dismiss (see Hernandez v St. Barnabas Hosp., 89 AD3d 457 [2011]; Aguilar v Jacoby, 34 AD3d 706, 708 [2006]). The Court did not address the merits of the motion.
The court properly denied Gramercy’s request for attorneys’ fees. Even assuming that Gramercy presented competent evidence to show that the lease provision on which it relies was included in the proprietary lease signed by plaintiff, that provision is inapplicable here because plaintiff was not alleged to be in default of the lease (see Dupuis v 424 E. 77th Owners Corp., 32 AD3d 720, 722 [2006]). Concur — Tom, J.P., Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.